Citation Nr: 9932815	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Navy from March 
1954 to January 1958.  He also served in the U.S. Air Force 
from February 1958 to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a low back disability.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  He also requested a 
personal hearing before a traveling member of the Board; 
however, before such a hearing could be conducted, the 
veteran filed an April 1999 signed statement withdrawing his 
hearing request.  A remand to afford the veteran a personal 
hearing is thus not necessary at this time.  38 C.F.R. 
§ 20.700 et seq. (1999).  


FINDING OF FACT

The record does not include evidence of a medical nexus 
between the veteran's in-service low back injury and his 
current disability of the low back.  


CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disability must be denied as not well grounded.  38 U.S.C.A. 
§§ 1131, 5103, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a disability of the 
low back.  He completed his active service in February 1962, 
and his claim was first filed in July 1997.  He states that 
he sustained a low back injury while serving in the U.S. Air 
Force in December 1958.  According to the veteran's account, 
he was stationed in Iceland and slipped while unloading 
supplies.  He reported to the unit medic, and was told to 
"take it easy" for a few days.  He was not treated at a 
military hospital or medical clinic, as there was no such 
facility on the base, according to his account.  After 3 
days' bed rest, he felt better, but has had back pain "on 
and off" since that time.  

Only the veteran's service medical records from his service 
in the U.S. Navy (1954-1958) are available.  These records do 
not reflect any diagnosis of or treatment for a low back 
disease or injury in service, and the veteran does not so 
allege.  He has repeatedly stated he was injured while 
serving in the Air Force, not the Navy.  Regarding his Air 
Force service medical records, the National Personnel Records 
Center has twice attempted to locate medical records 
pertaining to the veteran's Air Force service period, without 
success.  The Records Center also searched the morning 
reports filed by the veteran's unit in December 1958, but no 
mention was made of the veteran's low back injury.  

A VA general medical examination was afforded the veteran in 
March 1996 in conjunction with a claim for non-service 
connected pension.  He reported a ruptured lumbosacral disc 
which occurred 4-5 years ago, for which he sought treatment 
from a private neurosurgeon.  The private physician 
recommended conservative treatment, including back exercises.  
He has done "very well" under this treatment scheme, 
according to the examination report.  At the time of 
examination, the veteran's low back was without obvious 
abnormality.  His range of motion and posture were both 
within normal limits and pain free, and there was no evidence 
of tenderness or spasm of the low back.  No radicular pain 
was reported.  The final diagnosis was a history of lumbar 
strain with a history of disc disease, stable.  

Also in 1996, the veteran's claim for Social Security 
Disability benefits was denied.  According to the Social 
Security Administration's January 1996 letter to the veteran, 
he was not sufficiently disabled as to be eligible for 
benefits.  Private medical records from 1995, submitted by 
the veteran, indicated diagnoses of hypertension, diabetes 
mellitus, and a history of cardiac syncope.  His cardiac 
syncope had resulted in two March 1995 accidents.  

Based on the evidence of record, the veteran's claim for 
service connection for a low back disability was denied by 
the RO in December 1997.  He filed a timely notice of 
disagreement, initiating this appeal to the Board.  


Analysis

The veteran seeks service connection for a low back 
disability.  Service connection may be granted for a current 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  Once a claimant submits a 
well grounded claim, the VA has a statutory duty to assist 
him or her in the development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In reviewing any claim for benefits, when the evidence is in 
balance between the positive and the negative, the VA must 
extend the benefit of the doubt to all applicants.  
38 U.S.C.A. § 5107(b) (West 1991).  As is noted above, the 
veteran's service medical records for his 1958-1962 U.S. Air 
Force service period are unavailable.  The National Personnel 
Records Center has searched for these records on multiple 
occasions, without success.  The VA is unable to contact the 
military hospital or medical clinic at the veteran's base at 
the time of the reported in-service injury, as he has stated 
no such facility exists.  The Court has held that in cases in 
which service medical records are not available, "BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

For the reasons to be discussed below, the veteran's claim is 
not well grounded, and must be denied on that basis.  

The veteran contends he initially injured his low back in 
service in December 1958, and this injury has resulted in his 
current low back disability.  Because the pertinent service 
medical records are unavailable, the original in-service low 
back injury cannot be confirmed.  However, even when it is 
assumed that the injury in Iceland occurred, the claim is 
insufficient.  The record includes no medical evidence of a 
nexus between the veteran's current disability and any in-
service injury.  At the time of his March 1996 VA medical 
examination, the veteran reported a history of a ruptured 
lumbosacral disc first diagnosed 4-5 years ago by a private 
neurosurgeon.  This assertion would place the diagnosis of a 
ruptured disc more than 30 years after his 1958 in-service 
low back injury.  The veteran has stated that his low back 
bothered him "off and on" in the years subsequent to 
service, and he is certainly competent to testify regarding 
easily-observable symptomatology.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Falzone v. Brown, 8 Vet. App. 398 
(1995).  However, the veteran's testimony regarding 
intermittent episodes of back pain is not evidence of a 
chronic disease or injury first incurred in service; only a 
medical expert is qualified to distinguish chronic versus 
acute and transitory disabilities, and testify regarding 
causal medical relationships.  Savage, 10 Vet. App. at 497.  
As such, the veteran's contention that his current low back 
disability is due to or the result of his in-service injury 
is insufficient to well-ground his claim.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  Because no 
evidence of a medical nexus between the veteran's in-service 
injury and his current low back disability has been 
presented, the claim is not well grounded.  See Wade v. West, 
11 Vet. App. 302, 305-6 (1998) (citing Caluza, supra).  

According to a January 1996 letter from the Social Security 
Administration to the veteran, his claim for Social Security 
Disability benefits was denied.  The Court has consistently 
held that Social Security records are potentially pertinent 
to a veteran's claim, and must be attained by the VA prior to 
final adjudication of the claim, as part of the VA's 
statutory duty to assist.  Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
However, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Thus, a remand 
for the veteran's Social Security records will not be issued 
by the Board at this time.  

Likewise, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete an 
application for a service connection claim.  This obligation 
depends upon the particular facts of the case and the extent 
to which the VA has advised the claimant of the evidence 
necessary to complete his claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Review of the record demonstrates that the RO has associated 
with the claims folder all pertinent medical records for 
consideration.  While the Social Security Administration 
records have not been obtained, the January 1996 letter 
suggests they verify only the veteran's hypertension, 
diabetes mellitus, and history of cardiac syncope.  There is 
no evidence that these records establish or even discuss his 
low back disabilities, either past or current.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet. App. at 80.

In conclusion, the veteran has alleged an in-service low back 
injury, and a current disability of the lumbosacral spine.  
However, he is unable to demonstrate that a medical nexus 
exists between these diagnoses. For this reason, his claim is 
not well-grounded, and must be denied on that basis.  See 
Wade, supra.  


ORDER

The veteran's claim for service connection for a low back 
disability is denied as not well grounded.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

